People v Marcial (2018 NY Slip Op 06151)





People v Marcial


2018 NY Slip Op 06151


Decided on September 20, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 20, 2018

108117

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent, 
vJORGE MARCIAL, Appellant.

Calendar Date: August 6, 2018

Before: McCarthy, J.P., Lynch, Devine, Clark and Rumsey, JJ.


Andrew Kossover, Public Defender, Kingston (Michael K. Gould of counsel), for appellant.
D. Holley Carnright, District Attorney, Kingston (Joan Gudesblatt Lamb of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Ulster County (Williams, J.), rendered September 29, 2015, convicting defendant upon his plea of guilty of the crime of attempted criminal possession of a controlled substance in the fifth degree.
Defendant waived indictment, pleaded guilty to a reduced charge of attempted criminal possession of a controlled substance in the fifth degree and waived his right to appeal. County Court imposed the agreed-upon sentence. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues that may be raised on appeal. Based upon our review of the record and counsel's brief, we agree. Therefore, the judgment is affirmed and counsel's request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Beaty, 22 NY3d 490, 492-493 [2014]; People v Stokes, 95 NY2d 633 [2001]).
McCarthy, J.P., Lynch, Devine, Clark and Rumsey, JJ., concur.
ORDERED that the judgment is affirmed, and application to be relieved of assignment granted.